ORDER DENYING REHEARING
ORDERED that appellant’s motion filed March 15, 1995, for rehearing based on recent case holding § 627.727(6) unconstitutional is hereby denied; further,
ORDERED that appellant’s reply filed April 3, 1995, to appellee’s response in opposition to motion for rehearing is hereby stricken as unauthorized; further,
ORDERED that appellee’s motion filed April 5, 1995, to strike appellant’s reply to *1221appellee’s response to motion for rehearing is hereby determined to be moot.